                             UNITED STATES DISTRICT COURT
                             EASTERN DISTRICT OF MISSOURI
                                   EASTERN DIVISION

DWAYNE ROBISON,                                     )
                                                    )
               Plaintiff,                           )
                                                    )
       v.                                           )         No. 4:19-cv-02480-SPM
                                                    )
LISA SANDERSON, et al.,                             )
                                                    )
                                                    )
               Defendants.                          )

                            OPINION, MEMORANDUM AND ORDER

       This matter is before the Court on its own motion. On January 6, 2020, the Court ordered

plaintiff Dwayne Robison to either file a motion for leave to proceed in forma pauperis or pay the

filing fee. (Docket No. 4). Plaintiff was given thirty days to comply. He has not responded.

Therefore, for the reasons discussed below, this action will be dismissed.

                                            Background

       Plaintiff is a pro se litigant currently incarcerated at the Eastern Reception, Diagnostic and

Correctional Center in Bonne Terre, Missouri. On August 30, 2019, he filed a civil action pursuant

to 42 U.S.C. § 1983. (Docket No. 1). The complaint named Lisa Sanderson and Elizabeth

Atterberry as defendants. At the time of filing, plaintiff did not file a motion for leave to proceed

in forma pauperis or pay the full filing fee.

                                                Discussion

       On January 6, 2020, the Court ordered plaintiff to either file a motion to proceed in forma

pauperis or pay the filing fee. Plaintiff was given thirty days in which to comply with the Court’s

order. To aid his compliance, the Court directed the Clerk of Court to send plaintiff a copy of the

Court’s motion to proceed in forma pauperis form. The Court advised plaintiff that failure to
comply with the Court’s order would result in the dismissal of his case without prejudice and

without further notice.

       The deadline for plaintiff to respond to the Court’s order was February 5, 2020. That date

has passed, and plaintiff has not filed a motion to proceed in forma pauperis or paid the $400 filing

fee. Moreover, he has not filed a motion requesting an extension of time in which to fulfill the

Court’s directive.

       Under Rule 41(b), an action may be dismissed for failure to comply with a court order. See

Fed. R. Civ. P. 41(b). See also Brown v. Frey, 806 F.2d 801, 803 (8th Cir. 1986) (stating that a

district court may dismiss a pro se litigant’s action for failure to comply with a court order on its

own initiative). Because plaintiff has not complied with the Court’s order of January 6, 2020, or

filed any sort of motion seeking an extension of time in which to comply, the Court will dismiss

this action without prejudice.

       Accordingly,

       IT IS HEREBY ORDERED that this action is DISMISSED without prejudice for failure

to comply with the Court’s order of January 6, 2020. See Fed. R. Civ. P. 41(b). A separate order

of dismissal will be entered herewith.

       IT IS FURTHER ORDERED that this dismissal will not constitute a “strike” under 28

U.S.C. § 1915(g).

       IT IS FURTHER ORDERED that an appeal from this dismissal would not be taken in




                                                 2
good faith.

Dated this 27th day of February, 2020.




                                               HENRY EDWARD AUTREY
                                             UNITED STATES DISTRICT JUDGE




                                         3
